Citation Nr: 1446436	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 1998, for the award of a total disability rating based upon individual employability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than March 30, 1998, for the award of Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded the claim for a hearing that was subsequently scheduled for May 2014.  While the claims file indicates that the Veteran was a "no show" for that hearing, the claims file also contains April 2014 statements from the Veteran and his representative indicating that the Veteran would not be able to attend the May 2014 hearing because of health reasons and requesting rescheduling of the hearing and 90 days' advanced notice in order to allow for adequate preparation for the hearing.  The claims file also contains an April 2014 statement from the Veteran's physician indicating that the Veteran suffers from "severe and multiple episodes of sciatica" and is "directed to cancel his thoughts of preparation, travel and testimony" for the May 2014 hearing.

Under 38 C.F.R. § 20.704(c) (2014), requests for rescheduling a hearing may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the VA office of the official who signed the notice of the original hearing date.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.

The Board finds that the Veteran has demonstrated good cause under 38 C.F.R. § 20.704(c) for the rescheduling of a hearing.  Thus, to afford the Veteran an opportunity to testify at a Board hearing as requested, this case will be returned to the RO to reschedule the Veteran for a videoconference Board hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.704(c).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).

Due to the Veteran's health and transportation issues, please give the Veteran at least 90 days' notice of his scheduled hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

